Citation Nr: 0026166	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin condition, 
claimed as the result of an undiagnosed illness.

4.  Entitlement to service connection for tremors, claimed as 
the result of an undiagnosed illness.

5.  Entitlement to special monthly pension by reason of the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Former Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1968 and from September 1990 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a psychiatric disorder.  This appeal also 
arises from a December 1998 rating decision which denied 
entitlement to special monthly pension based on the need for 
aid and attendance and which denied entitlement to service 
connection for hypertension.  This appeal also arises from a 
March 1999 rating decision which denied entitlement to 
service connection for tremors and a skin condition, both 
claimed as the result of an undiagnosed illness.


REMAND

The regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing or 
formally on record at a hearing by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c) (1999).

The veteran submitted evidence at his May 2000 hearing before 
the undersigned which is pertinent to his claims on appeal.

Accordingly, this case is REMANDED for the following:

The RO should review the issues on 
appeal.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
